Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-10 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 6/28/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Kim (US 20030178988 A1) in the Final Office Action mailed on 3/28/2022 have been fully considered as follows:


Applicant argues on page 8 of the remarks regarding the rejection of independent claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Kim (US 20030178988 A1), that, “Thus, Kim fails to disclose the feature “a rotatable testing platform... can be turned over from a first position to a second position” and “ wherein when the rotatable testing platform at the first position, the rotatable testing platform is parallel to a plane constructed from the X direction and the Y direction, when the rotatable testing platform at the second position, an angle is formed between the rotatable testing platform and the plane constructed from the X direction and the Y direction” as recited in claim 1.
Again, in Page 9 applicant argues that, “As can be seen from the above paragraph, in Kim, [the theta (0) stage 26+ X-Y stage 22 cannot be used to clamp a to-be-tested object and cannot be turned over to perform a double-sided test on the to-be-tested object,
Furthermore, in Kim, [the theta (0) stage 26+ X-Y stage 22] and [the probe card 38 and the probes 48] are located above the platen 24.”

Applicant’s argument regarding the rejection of independent claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Kim (US 20030178988 A1) is persuasive because applicant has amended the independent claim which overcomes the reference4 Kim and Kim does not disclose a rotatable testing platform used to clamp a tested object to perform a double sided test ….. . Therefore, the rejection of claim 1 under 35 U.S.C. § 102(a)(1) as being anticipated by Kim (US 20030178988 A1) has been withdrawn because of the amendment filed on 6/28/2022. 

Claims 1-10 are allowed in view of applicant’s amendment filed 6/28/2022. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 
a rotatable testing platform, used to clamp a to-be-tested object to perform a double-sided test on the to-be-tested object and can be turned over from a first position to a second position, 
the rotatable testing platform is disposed under the carrier and the first guide rail;
…….
wherein when the rotatable testing platform at the first position, the rotatable testing platform is parallel to a plane constructed from the X direction and the Y direction, when the rotatable testing platform at the second position, an angle is formed between the rotatable testing platform and the plane constructed from the X direction and the Y direction.


Kim (US 20030178988 A1) is regarded as the closest prior art to the invention of claim 1. Kim discloses, “An improved alignment apparatus that isolates a rotational positioning mechanism (.theta. stage) of the apparatus from the effects of a translating work piece positioning mechanism (X-Y stage), and vice versa (Paragraph [0002] Line 4-7). FIG. 1 illustrates a prior-art test probing system 10, in which a substrate 12 is supported on a chuck 16 of a motorized workpiece positioning stage 20 (Paragraph [0004] Line 1-3). Positioning stage 20 includes a linear positioning component, X-Y stage 22, supported on a platen 24, for movement in a horizontal plane in orthogonal directions X and Y. Positioning stage also includes a rotational positioning component, theta (.theta.) stage 26, supported on the X-Y stage 22 for rotation of the chuck 16 about a vertical Z axis. For reference, a Cartesian coordinate system frame of reference 30, indicates the directions X, Z, and .theta. (the Y direction is perpendicular to the view and is not shown in FIG. 1) (Paragraph [0004] Line 6-12). A probe card carriage 34 holds a probe card 38 above the positioning stage 20 while a machine vision system 42, including a camera 44, controls the rotational (.theta.) and translational (X-Y) alignment of the substrate 12 to align it with probes 48 of the probe card 38 (Paragraph [0004] Line 12-15).” However Kim does not disclose that a rotatable testing platform, used to clamp a to-be-tested object to perform a double-sided test on the to-be-tested object and can be turned over from a first position to a second position, the rotatable testing platform is disposed under the carrier and the first guide rail; …..wherein when the rotatable testing platform at the first position, the rotatable testing platform is parallel to a plane constructed from the X direction and the Y direction, when the rotatable testing platform at the second position, an angle is formed between the rotatable testing platform and the plane constructed from the X direction and the Y direction. Therefore, the invention of Kim even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “a rotatable testing platform, used to clamp a to-be-tested object to perform a double-sided test on the to-be-tested object and can be turned over from a first position to a second position, the rotatable testing platform is disposed under the carrier and the first guide rail; …….wherein when the rotatable testing platform at the first position, the rotatable testing platform is parallel to a plane constructed from the X direction and the Y direction, when the rotatable testing platform at the second position, an angle is formed between the rotatable testing platform and the plane constructed from the X direction and the Y direction” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 


Claims 2-10 are allowed by virtue of their dependence from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866